 Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 1 of 53




                 IN THE UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF COLUMBIA


Angelica Castañon,                )
1105 Park Rd. N.W.                )
Washington, D.C. 20010            )
                                  )
Gabriela Mossi,                   )
2853 Ontario Rd. N.W.             ) AMENDED COMPLAINT
Washington, D.C. 20009            )
                                  ) Case No. 1:18-cv-02545-TSC
Alan Alper,                       )
904 New Hampshire Ave N.W.        )
Washington, D.C. 20037            )
                                  )
Deborah Shore,                    )
3408 Patterson St. N.W.           )
Washington, D.C. 20015            )
                                  )
Laurie Davis,                     )
2331 Porter St., N.W.             )
Washington, D.C. 20008            )
                                  )
Silvia Martinez,                  )
1300 Randolph St., N.W.           )
Washington, D.C. 20011            )
                                  )
Vanessa Francis,                  )
4000 10th St. N.W.                )
Washington, D.C. 20017            )
                                  )
Abby Loeffler,                    )
710 4th St. S.E.                  )
Washington, D.C. 20003            )
                                  )
Susannah Weaver,                  )
1320 North Carolina Ave N.E.      )
Washington, D.C. 20002            )
                                  )
Manda Kelley,                     )
4210 Benning Rd. N.E.             )
Washington, D.C. 20019            )
     Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 2 of 53




                                              )
Absalom Jordan,                               )
4335 4th St. S.E.                             )
Washington, D.C. 20032                        )
                                              )
                       Plaintiffs,            )
                                              )
v.                                            )
                                              )
                                              )
The United States of America,
                                              )
                                              )
Paul Ryan, in His Official Capacity as
Speaker of the House of Representatives       )
                                              )
The United States Capitol, Room H232
Washington, D.C. 20515                        )
                                              )
Karen L. Haas, in Her Official Capacity       )
                                              )
as Clerk of the United States House of
Representatives,                              )
                                              )
The United States Capitol, Room H154
Washington, D.C. 20515                        )
                                              )
Paul D. Irving, in His Official Capacity as   )
                                              )
Sergeant at Arms of the United States
House of Representatives                      )
                                              )
The United States Capitol, Room H124
Washington, D.C. 20515                        )
                                              )
Orrin G. Hatch, in His Official Capacity      )
                                              )
as President Pro Tempore of the
United States Senate                          )
                                              )
104 Hart Senate Office Building
Washington, D.C. 20510                        )
                                              )
Julie Adams, in Her Official Capacity as      )
                                              )
Secretary of the United States Senate
232 Hart Senate Office Building               )
                                              )
Washington, D.C. 20510
                                              )
                                              )
                                              )
                                              )
                                              )
 Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 3 of 53




                                          )
Michael Stenger, in His Official Capacity )
as Sergeant at Arms and Doorkeeper of     )
the United States Senate                  )
The United States Capitol, Room S151      )
Washington, D.C. 20510                    )
                                          )
Michael R. Pence, in His Official         )
Capacity as Vice President of the United  )
States, Office of the Vice President      )
1600 Pennsylvania Avenue, N.W.            )
Washington, D.C. 20500                    )
                                          )
Wilbur Ross, in His Official Capacity as  )
Secretary of Commerce                     )
United States Department of Commerce      )
1401 Constitution Avenue, N.W.            )
Washington, D.C. 20230                    )
                                          )
Donald J. Trump, in His Official Capacity )
as President of the United States,        )
Office of the President                   )
1600 Pennsylvania Avenue, N.W.            )
Washington, D.C. 20500,                   )
                                          )
                                          )
                         Defendants.      )
                                          )
      Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 4 of 53




                                                 TABLE OF CONTENTS

                                                                                                                                      Page

I.       NATURE OF THIS ACTION ....................................................................................... 1

II.      JURISDICTION AND VENUE .................................................................................... 6

III.     PARTIES ....................................................................................................................... 7
         A.   Plaintiffs .............................................................................................................. 7
         B.        Defendants ......................................................................................................... 19

IV.      HISTORY AND FACTS RELEVANT TO THE CLAIMS ....................................... 23
         A.   Residents of the District of Columbia Are Full-Fledged American
              Citizens .............................................................................................................. 23
         B.        The Right to Vote for Legislative Representation Is a Fundamental
                   Right .................................................................................................................. 25
         C.        Congress Has the Power to Grant Voting Representation in Congress
                   for Citizens Residing in the District .................................................................... 29
         D.        Congress Has Exercised Its Authority to Grant This Right to Vote to
                   Other Citizens Who Are Not Residents of States ................................................ 35
         E.        Congress Has Failed to Exercise Its Authority to Grant Representation
                   in Congress to District Residents ........................................................................ 37
         F.        The First Amendment Prohibits Excessive Burdens on Voters’ Rights
                   to Association .................................................................................................... 38
         G.        Prior Judicial Decisions Do Not Preclude Plaintiffs’ Challenges Here. ............... 40

V.       HARM .......................................................................................................................... 42
         A.  District Residents Are Harmed by Their Lack of Voting Representation
             in Congress ........................................................................................................ 42
         B.        Defendants’ Actions Deprive Citizens Residing in the District of Their
                   Right to Voting Representation in Congress ....................................................... 43

VI.      CAUSES OF ACTION ................................................................................................ 43
         A.  Count I (Denial of Equal Protection) .................................................................. 43
         B.        Count II (Denial of Due Process) ....................................................................... 44
         C.        Count III (Infringement of the Right to Association and Representation) ............ 44

VII.     PRAYER FOR RELIEF.............................................................................................. 45

VIII. JURY DEMAND ......................................................................................................... 48

                                                                    i
   Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 5 of 53




                              I.      NATURE OF THIS ACTION

       1.      This action seeks to secure the right to full voting representation in the United

States Congress for American citizens living in the District of Columbia, the seat of our national

government. The denial of that right violates the constitutional guarantees of equal protection,

due process, and the constitutional right of association.

       2.      As the United States Supreme Court explained in 1886, “the political franchise of

voting is . . . . a fundamental political right, because preservative of all rights.” Yick Wo v.

Hopkins, 118 U.S. 356, 370 (1886). The Court also described the right to vote as “fundamental”

in establishing the one person, one vote, principle in Reynolds v. Sims, 377 U.S. 533, 561–562

(1964) (citing Yick Wo, 118 U.S. at 370). The Court reiterated that this right to full voting

representation is “fundamental” in striking down State poll taxes in Harper v. Virginia State

Board of Elections, 383 U.S. 663, 667 (1966) (quoting Yick Wo, 118 U.S. at 370) (quoting

Reynolds, 377 U.S. at 561–562). As the Court explained in Wesberry v. Sanders, 376 U.S. 1, 17

(1964): “Other rights, even the most basic, are illusory if the right to vote is undermined.” In

short, “the fundamental right to vote . . . is at the heart of this country’s democracy.” Burson v.

Freeman, 504 U.S. 191, 191 (1992).

       3.      Nevertheless, the right to voting representation in Congress has been wrongfully

denied to the Americans who live in the District of Columbia, the capital of the Free World,

since the federal government officially took control of the District as the country’s national

capital in 1801. The denial of this fundamental right has continued even though District

residents have repeatedly petitioned Congress to grant them that right. And it has continued, for

no just reason, even with the “continuing expansion of the scope of the right of suffrage”

throughout the centuries since our country’s founding. Reynolds, 377 U.S. at 555.
                                                   1
   Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 6 of 53




        4.      Members of Congress have correctly concluded that Congress has the

constitutional authority to provide voting representation in Congress to District residents under

the “District Clause,” Article I, Section 8, Clause 17 of the U.S. Constitution. See infra, ¶ 104.

Notwithstanding that recognition, Congress continues to deny the hundreds of thousands of

Americans of voting age in the District their fundamental voting rights. It does so even though it

has granted those same rights to other American citizens who, like District residents, do not live

in a State, such as those who once lived in a State but now live overseas. And it continues to do

so despite the fact that other American citizens who live on federal enclaves exercise their right

to vote because Congress has taken action that requires States to permit them to vote even though

they live on federal land. This disparate treatment violates the equal protection guaranteed to

District residents by the Constitution.

        5.      Because the right to vote is fundamental under our Constitution, and because the

reasons that right is fundamental apply foursquare to District residents, the continuing denial of

that right to District residents also violates their constitutional right to due process, for reasons

explained by the Supreme Court in Obergefell v. Hodges, 135 S. Ct. 2584 (2015).

        6.      The continued denial of voting representation in our national legislature also

violates the constitutional right of District residents to band together to further their political

beliefs. Because District residents may not band together and ask their voting representatives to

take action consistent with their goals, they are denied the core protection guaranteed by the First

Amendment right of association. See generally Gill v. Whitford, 138 S. Ct. 1916 (2018).

        7.      The denial of voting representation thus infringes the equal protection, due

process, and association rights of Plaintiffs and the other Americans living in the District. These

Plaintiffs, who are subject to all the responsibilities of citizenship—paying the taxes, obeying the
                                                   2
   Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 7 of 53




laws, and fighting in the wars authorized by Congress—are entitled to vote for representation in

the Congress that sets those taxes, passes those laws, and authorizes those wars. Otherwise,

Plaintiffs will continue to be deprived of the fundamental principle upon which our national

government was founded—the consent of the governed.

          8.    Plaintiffs therefore seek declaratory and, if necessary, injunctive relief to secure

the right to full Congressional voting representation for themselves and other District residents,

and thus to eliminate this affront to our Nation’s ideals and to District residents’ fundamental

rights.

          9.    Plaintiffs’ constitutional challenges here are distinct from those raised nearly two

decades ago in Adams v. Clinton, 90 F. Supp. 2d 35 (D.D.C. 2000), aff’d 531 U.S. 941 (2000).

That decision does not preclude the constitutional challenges in this amended complaint because

Plaintiffs here make three constitutional challenges that were not advanced by the Adams

plaintiffs, were not decided by the Adams court, and are based on subsequent legal

developments.

          10.   First, unlike the equal protection challenge in Adams, Plaintiffs’ claims here are

not dependent on District residents being characterized as citizens of a “State” for purposes of

Article I, Section 2 of the Constitution. Instead, it is based on Congress’s refusal to exercise its

authority to protect the voting rights of District residents in the face of its recognition, post-

Adams, that it has the power to do so.

          11.   Congress clearly has the power to protect the constitutional rights of District

residents. The District Clause gives Congress authority to grant voting congressional

representation to Americans who do not live in a “State.” Members of Congress confirmed—by

overwhelming votes—their belief in Congress’s power to grant voting rights to residents of the
                                                   3
   Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 8 of 53




District of Columbia in hearings held and legislation considered in 2007 and 2009. In 2007, the

House of Representatives adopted the 2007 District of Columbia House Voting Rights Act, a bill

designed to right this historical wrong. After it failed to act on the 2007 Act, the Senate took up

the matter in the next Congress and adopted the 2009 District of Columbia House Voting Rights

Act. Both the 2007 and 2009 bills provided that “the District of Columbia shall be considered a

Congressional district for purposes of representation in the House of Representatives.” H.R.

1905, 110th Cong. § 2(a) (2007); S.160, 111th Cong. § 2(a) (2009).

       12.     Congress acted decades ago to protect the fundamental voting rights of Americans

living overseas who, like citizens living in the District, are not residents of any “State,” by

enacting the Uniformed and Overseas Citizens Absentee Voting Act of 1986, Pub. L. No. 99-

410. Congress also used its “exclusive authority” over a federal enclave under Article I, Section

8, Clause 17 of the Constitution in a way that allowed residents of that enclave—the National

Institutes of Health—to have voting representation in the State where that enclave was located—

Maryland. As the Supreme Court held in Evans v. Cornman, 398 U.S. 419 (1970), once

Congress used its “exclusive authority” to permit enclave residents to be subject to taxes and

laws of the State comprising the enclave, equal protection principles compelled the conclusion

that those residents must be permitted to vote in State and federal elections.

       13.     Congress’s authority over federal enclaves is set forth in the same constitutional

provision that contains the District Clause, using essentially the same language. Indeed, the

District is in effect a federal enclave whose establishment, unlike many military bases and other

properties purchased by the federal government, was foreseen when the Constitution was

adopted. Yet even though Congress has comparable authority over enclaves and the District,

Congress has refused to exercise that authority to afford voting representation to both. And as
                                                  4
   Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 9 of 53




noted, Congress took action to bring voting representation to citizens living overseas, but again,

not to District residents. Accordingly, unlike the plaintiffs in Adams, Plaintiffs here do not claim

they should be treated as residents of a State within the meaning of Article I, Section 2; to the

contrary, their claim is that notwithstanding they are not residents of a State, they are nonetheless

entitled to voting representation, just as Congress has provided that representation to those living

overseas and in federal enclaves.

       14.     Second, Plaintiffs’ due process challenge is distinct from the claims brought in

Adams in 2000. Plaintiffs rely on the Supreme Court’s recent decision in Obergefell v. Hodges,

135 S. Ct. 2584 (2015), in which the Court explained that the due process inquiry requires two

steps and incorporates equal protection principles. Under the Obergefell analysis, the Court first

asks whether a fundamental right is implicated—there, the right to marry; here, the right to

voting representation. The Court then asks whether the reasons giving rise to the fundamental

right apply to the group in question—there, same-sex couples; here, District residents who are

American citizens otherwise eligible to vote. The Obergefell Court also emphasized that

fundamental rights are not “defined by who exercised them in the past.” Id. at 2602.

       15.     Our history, buttressed by many Supreme Court decisions, confirms that the right

to voting representation in Congress is a fundamental right. Application of the analysis set forth

in Obergefell leads to the conclusion that, as the reasons for that fundamental right apply to

District residents, that right can no longer be constitutionally denied them

       16.     Third, Plaintiffs’ claim based on infringement of their First Amendment

Association rights is also distinct from the claims advanced in Adams. Recent developments in

First Amendment jurisprudence establish that interference with the right to vote necessarily

interferes with the right to band together to seek redress of grievances. See Vieth v. Jubelirer,
                                                  5
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 10 of 53




541 U.S. 267, 314 (2004) (Kennedy, J., concurring) (“The First Amendment may be the more

relevant constitutional provision in future cases” involving citizens’ association rights in the

electoral process); Gill, 138 S. Ct. at 1938 (Kagan, J., joined by Ginsburg, Breyer, &

Sotomayor, JJ., concurring) (“[S]ignificant ‘First Amendment concerns arise’ when a [s]tate

purposely ‘subject[s] a group of voters or their party to disfavored treatment.’” (second alteration

in original) (quoting Vieth, 541 U.S. at 314 (Kennedy, J., concurring))); Common Cause v.

Rucho, 318 F. Supp. 3d 777, 935 (M.D.N.C. 2018) (finding First Amendment violations “by

chilling voters, candidates, and parties’ participation in the political process”); Benisek v.

Lamone, 2018 WL 5816831 (D. Md. Nov. 7, 2018). While Vieth, Gill, Common Cause, and

Benisek acknowledged a First Amendment right against the diminution of voting rights, District

residents have an even stronger First Amendment claim: their situation is not simply a

diminution of voting representation, but a complete denial of that representation.

       17.     Because of the infringement of their voting rights, District residents lack voting

representatives in Congress to whom they may bring their grievances. That substantial burden

on Plaintiffs’ rights to association is not justified by any important, offsetting governmental

interests, and accordingly violates the First Amendment. Indeed, there is no principled basis at

all for continuing to deny to District residents the fundamental right to vote, a right the Supreme

Court has said is essential to the exercise of all other rights under the Constitution.

                              II.    JURISDICTION AND VENUE

       18.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331, 28 § U.S.C. 1346(a), and 5 U.S.C. §§ 701–706, because Plaintiffs’ claims arise under the

United States Constitution.



                                                  6
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 11 of 53




       19.     A three-judge district court is requested pursuant to 28 U.S.C. § 2284(a), as

Plaintiffs’ action “challeng[es] the constitutionality of the apportionment of congressional

districts.” Pursuant to Rule 9.1 of the Rules of the United States District Court for the District of

Columbia, Plaintiffs file an Application for a Three-Judge Court contemporaneously with this

Amended Complaint.

       20.     Venue is proper in this District under 28 U.S.C. §§ 1391 (b)(1) –(2), (e), because

all Plaintiffs and Defendants reside in this District and because a substantial part of the events

and omissions giving rise to the cause of action have occurred here.

                                         III.    PARTIES

       A.      Plaintiffs

       21.     The Plaintiffs are United States citizens who reside in the various Wards of the

District of Columbia. Their life experiences and viewpoints are diverse—but Plaintiffs are

united in their desire to secure and exercise their fundamental right as citizens of this country: the

right to fully participate in the electoral franchise and secure voting representation in Congress.

Plaintiffs’ names and backgrounds are set forth below.

       22.     Plaintiff Angelica Castañon, a resident of Ward 1, was born and raised in

Southern California, where she lived until her mid-twenties, when she moved to New York to

attend graduate school at Columbia University. After receiving her degree, she briefly moved to

Paris before her career took her to Philadelphia, New York City, and then, in 2013, to the District

of Columbia. Ms. Castañon now owns a home in the Columbia Heights neighborhood of the

District. Since settling in Washington, Ms. Castañon has not been permitted to vote for voting

representation in Congress by virtue of her residence in the District of Columbia.



                                                  7
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 12 of 53




       23.     Ms. Castañon grew up in poverty. For some time, she lived with her family in a

rented garage and relied on food supplied by food banks and churches. As a child of color

growing up in poverty, she remembers experiencing implicit bias in schools. In particular, she

recalls her mother advocating to keep her in the general education population rather than in

remedial classes that Ms. Castañon did not need. Ms. Castañon recalls her great grandmother’s

commitment to service, and in particular, her practice of inviting homeless people to eat with the

family at their dinner table, no matter how strained the family’s resources were. These memories

instilled a duty of service in Ms. Castañon.

       24.     Ms. Castañon is currently employed as a Senior Policy Analyst for the National

Education Association and serves as an Advisory Neighborhood Commissioner (“ANC”) in the

District of Columbia. She has won several community service awards, and in addition to her

regular ANC duties, she takes on additional acts of service such as community walks to identify

youth suffering from homelessness and addiction.

       25.     Ms. Castañon believes it is unfair that residents of the District of Columbia cannot

elect voting representatives in the House of Representatives and Senate, despite paying federal

taxes and despite the fact that the District’s population is larger than that of other States. Ms.

Castañon is concerned that District residents’ lack of voting representation in Congress means

that they miss out on influencing decisions that affect them, such as the Elementary and

Secondary Education Act. Ms. Castañon is also concerned about individuals who come to the

District to work for nonprofit organizations, and are silenced by their lack of voting

representation as a result of their move. Ms. Castañon seeks the right to voting representation in

Congress because voting makes her feel included by her country. Ms. Castañon feels that her

lack of voting representation in Congress is hurtful.
                                                  8
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 13 of 53




       26.     Plaintiff Gabriela Mossi, a resident of Ward 1, is a native-born resident of the

District of Columbia who spent part of her childhood living in Honduras. She moved back to the

District as a young adult and has been politically active since her return. Despite her impressive

civic involvement, she is not permitted to vote for voting representation in Congress by virtue of

her residence in the District of Columbia.

       27.     Ms. Mossi regularly votes in District of Columbia elections, including for the

position of the non-voting Delegate from the District of Columbia to the House of

Representatives. She served three two-year terms as an Advisory Neighborhood Commissioner

for the Adams Morgan neighborhood of the District. Ms. Mossi also serves on the boards of

several not-for-profit organizations: the DC Latino Caucus, the Latino Economic Development

Center, and the United Planning Organization. Ms. Mossi is a homeowner and a member of the

Ontario Co-operative Association in Adams Morgan, a Ward 1 neighborhood.

       28.     Ms. Mossi is currently employed as the Executive Director of the Washington

English Center, a community-based organization that offers English and literacy training to low-

income adult immigrants in the greater Washington, D.C. area using volunteer tutors.

Previously, Ms. Mossi worked as the Director of Program and Resource Development at the

Greater Washington Hispanic Chamber of Commerce Foundation, where she designed and

managed technical assistance and commercial revitalization programs for minority small

business owners. Ms. Mossi’s community service was publicly recognized in 2017 when she

was included on the 2017 El Tiempo Latino/Washington Post Power 100 List. She also received

the Community Service Leader of the Year Award from the Greater Washington Hispanic

Washington Chamber of Commerce.



                                                 9
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 14 of 53




        29.     As someone who has dedicated her life to strengthening communities and has

spent her career working with people who are investing time and money into strengthening their

English skills, getting better trained for the changing workforce, and developing small

businesses, Ms. Mossi feels strongly that District residents should have the opportunity to vote

for voting Congressional representatives who are equal to their peers in Congress and responsive

to their constituents.

        30.     Plaintiff Alan Alper, a resident of Ward 2, was born in Hamilton County,

Tennessee and grew up with his family in Chevy Chase, Maryland. Mr. Alper lived briefly in

Ohio, California, and Pennsylvania before settling in Washington, D.C. in 1998. Mr. Alper and

his wife own a home in the Ward 2 Foggy Bottom neighborhood. He is well-acquainted with his

neighbors and is involved in the Foggy Bottom Association and his local Advisory

Neighborhood Commission. From the time when he was first able to register at the age of 18,

Mr. Alper has made a point of exercising his right to vote. While living in Ohio, California, and

Pennsylvania, Mr. Alper was able to vote for voting representatives in the House of

Representatives and Senate. As a District resident, Mr. Alper is no longer able to vote for voting

representatives in Congress.

        31.     Mr. Alper is a lifelong fan of the Washington Senators and Washington Nationals

professional baseball teams. He was quoted in The Washington Post and on the Washington

Nationals history website National Pastime, and had a dog named “Hondo” after Frank Howard

of the Washington Senators. He is a 1979 graduate of the University of Maryland and earned his

Athletic Trainer’s Certification in 1980 from the National Athletic Trainers’ Association. Mr.

Alper has worked as an athletic trainer at District of Columbia area schools, including

Georgetown University and Bethesda-Chevy Chase High School, and as a licensed massage
                                                10
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 15 of 53




therapist at the Center for Integrative Medicine at George Washington University Hospital. He

also taught massage at the George Washington University Exercise Science Department, and

owned his own massage practice in the District. Currently, he is semi-retired.

       32.     Mr. Alper thinks it is unfair that residents of the District of Columbia cannot elect

voting representatives in the House of Representatives and Senate. He believes the United States

is founded on the principle that all citizens have a voice and a vote. Mr. Alper wants to vote for

voting representatives in Congress, just as he did before moving to the District, because he

believes it is his right as the same person who voted in Ohio, California, and Pennsylvania.

       33.     Plaintiff Deborah Shore, a resident of Ward 3, grew up in Pittsburgh,

Pennsylvania. She attended Antioch College in Yellow Springs, Ohio and came to the District of

Columbia in 1971 during her junior year of college, as part of her school’s cooperative education

program. In 1974, she founded a not-for-profit organization currently known as Sasha Bruce

Youthwork, which draws on volunteer support to counsel homeless youth and out-of-town

runaway children. As a District resident, Ms. Shore is no longer able to vote for voting

representatives in Congress.

       34.     Ms. Shore volunteers on several boards, including the DC Alliance of Youth

Advocates, the Public Defender Service for the District of Columbia, and the National Network

for Youth. She has received several awards for her leadership in the not-for-profit sector. Most

recently, she was awarded a Lifetime Achievement Award by the National Network for Youth.

Ms. Shore was also named “Washingtonian of the Year” in 2016 and has been named as a White

House Champion of Change.

       35.     Ms. Shore has been a regular voter throughout her adult life. She seeks to

exercise her right to vote for voting congressional representatives for the District who support
                                                11
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 16 of 53




programs and budgets that meet the needs of the youth and young adults she serves. Ms. Shore

also thinks it is imperative that young adults of voting age in the District be allowed to exercise

the same right to vote as young adults of voting age in any State. She believes that

disenfranchising young adults who are of voting age exacerbates their feelings of disconnection,

which contributes to a host of other challenges.

       36.     Plaintiff Laurie Davis, a resident of Ward 3, was born in Michigan and moved to

the District to attend law school in 1976. Ms. Davis spent two years working as a pro se law

clerk for the United States Court of Appeals for the Second Circuit in New York City from 1980

to 1982, and has lived in the District of Columbia since then. Ms. Davis settled in the District

with her boyfriend, now husband, and got a job she loved with the Public Defender Service for

the District of Columbia. She had clients all over the District, so she got to know it well. Ms.

Davis likes the District for its size, livability, beauty, and people, and has raised two children

here. However, as a District resident, she is no longer able to vote for voting representatives in

Congress.

       37.     Ms. Davis is on the boards of the Public Defender Service for the District of

Columbia, from which she retired, and the Washington Legal Clinic for the Homeless, which she

helped found. She is a volunteer teacher at the Washington English Center, and volunteers on

refugee support projects at Adas Israel Congregation. All four of Ms. Davis’s grandparents were

immigrants—two having immigrated from a country which was not a democracy at the time—

and all became citizens of the United States. They believed very firmly in civic responsibilities,

which included reading the newspaper, educating oneself, voting, and serving on juries when

called. Ms. Davis was always taken along when her parents went to vote, to see what they

believed was the most important thing one could do as a citizen. This emphasis from her
                                                   12
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 17 of 53




upbringing was reinforced by what she witnessed as a public defender working with mentally ill

clients and as general counsel to the D.C. Department of Mental Health (“DMH”). Part of Ms.

Davis’s job at DMH, such as when enacting the Mental Health Civil Commitment Act of 2002,

was working to ensure that Congress would not overturn the law once the District passed it. She

saw the need for change, and the unique limits on the people of the District of Columbia in

seeking to make change.

       38.     Ms. Davis thinks it is unfair that residents of the District have no way of making

their views known through the ballot box, and no input into those who will enforce and interpret

federal laws. She gladly pays federal taxes, but has no say in how that money is used. Ms.

Davis wants to vote for voting representatives in Congress because she wants people to be

elected to office who reflect values she holds dear, who will appoint people with integrity, and

who will protect the environment. She thinks that residents of the District of Columbia suffer the

ultimate disenfranchisement.

       39.     Plaintiff Silvia Martinez, a resident of Ward 4, was born in Germany and grew up

spending the first thirteen years of her life moving wherever her Vietnam-War-veteran father

was deployed. From the ages of thirteen to twenty-six, Ms. Martinez lived in Puerto Rico. She

has voted consistently since becoming eligible to vote at eighteen years old. Ms. Martinez

moved to Washington, D.C. in 1994 from Boston, Massachusetts. As a District resident, she is

no longer able to vote for voting representatives in Congress.

       40.     Ms. Martinez believes strongly that it is important for people to give back to their

communities, especially to the most vulnerable members of those communities. She began

volunteering at fifteen years old. She serves on the board of VIDA senior centers, is Chair of the

D.C. Latino Caucus, and is involved in a variety of political causes. Ms. Martinez is an associate
                                                13
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 18 of 53




professor and director of the graduate program in the Department of Communication Sciences

and Disorders at Howard University, is an Expert Consultant to the American Speech-Language

and Hearing Association and Pan-American Health Organization Project, and is a frequently

published researcher in her field. She has received many professional recognitions—most

recently, she received the 2018 Excellence in Diversity Award from the Council of Academic

Programs in Communication Sciences and Disorders.

       41.     Ms. Martinez thinks it is unfair that District residents cannot vote for voting

representation in Congress, because what we conceive of as democracy in the United States is

everyone having a voice through their vote and access to their representatives. She thinks that

lack of representation at the federal level results in District residents being second-tier citizens.

Ms. Martinez wants to vote for voting Congressional representatives for the District because she

wants her voice to be heard. When bills come up before Congress, especially about education

and health, she thinks she should be able to be heard by her representatives, instead of other

people and their representatives making decisions for her.

       42.     Plaintiff Vanessa Francis, a resident of Ward 5, grew up in Southbury,

Connecticut. She completed her undergraduate degree at the University of Houston, where she

graduated summa cum laude. She moved to the District of Columbia in 2009. Ms. Francis

completed her Master of Arts in Conflict Resolution at Georgetown University in 2011, and has

lived in the District since 2015. Although she voted for voting representation in the House of

Representatives and Senate when living in Connecticut and Texas, Ms. Francis is not currently

permitted to vote for voting representation in Congress because she is a resident of the District of

Columbia.



                                                  14
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 19 of 53




       43.     Ms. Francis has volunteered with the United Service Organizations, Inc. at

Arlington and with the Capitol Area Food Bank. Her interest in veterans’ affairs is related to her

brother’s service as a military psychologist. Ms. Francis works as an instructional designer and

is a co-owner of the District of Columbia landscaping business District Green. She is a

homeowner in the Brookland neighborhood of Ward 5.

       44.     As a student of conflict resolution, Ms. Francis is passionate about fairness and

equal opportunities to be heard. Ms. Francis believes the District of Columbia’s lack of voting

representation in Congress is antithetical to those ideals. Ms. Francis is also disturbed by the

District’s disenfranchisement in light of its complicated racial history.

       45.     Plaintiff Abby Loeffler, a resident of Ward 6, was born in Harriman, Tennessee,

and grew up in Rockwood, Tennessee. She moved to the District of Columbia in 2007 and

began applying for graduate school. Ms. Loeffler graduated from Catholic University in 2011

with a dual Master of Architecture and City and Master of Regional Planning degree. Ms.

Loeffler voted for voting representation in Congress as a resident of Tennessee, but is not now

permitted to vote for voting representation in Congress because of her residence in the District.

       46.     Ms. Loeffler was raised in a small town by a single mother. This experience

impressed upon her a belief that women can do more than what their traditional roles suggest.

She also believes it is important for families to be able to use government assistance when

needed.

       47.     Ms. Loeffler is now an associate architect at “//3877,” a boutique design firm. She

has taught at the Catholic University of America and the George Washington University

Corcoran School of the Arts & Design. Ms. Loeffler has also volunteered with the National

Building Museum Design Apprenticeship Program, the DC Rollergirls roller derby league, and
                                                 15
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 20 of 53




Batalá Washington, an all-female percussion band. She is a mentor to District of Columbia high

school students who aspire to be architects and planners.

       48.     Ms. Loeffler believes it is unfair that District voters cannot elect voting

representatives in the House of Representatives and Senate. District residents are subject to

federal laws and pay federal taxes, but do not have the same ability as other citizens to elect a

voting representative to help determine what laws are passed and how federal taxes are

spent. She believes her voting rights should not depend on where she lives. Ms. Loeffler seeks

to elect voting representatives in the House of Representatives and Senate because the District

has a unique culture and needs to be represented based on the beliefs of its own residents. Ms.

Loeffler believes this is especially true because Congress continues to have oversight of the

District’s local government activities.

       49.     Plaintiff Susannah Weaver, a resident of Ward 6, was born and raised in

Pennsylvania. Ms. Weaver attended college in Massachusetts, and worked in Italy and

Massachusetts before moving to the District for graduate school in 2001. After a semester of

graduate school, she left for an opportunity to work for the House of Representatives Committee

on Science from 2002 through 2006. In 2006, Ms. Weaver realized that she would be remaining

in the District for the long term. She is not now permitted to vote for voting representation in

Congress due to her status as a District resident.

       50.     Ms. Weaver has volunteered with College Bound, her local elementary school,

and Hill Havurah, a Jewish community in Capitol Hill, in addition to serving as a member of the

Board of Visitors of Georgetown University Law Center. She loves the Capitol Hill

neighborhood, and her husband (whom she met while in law school in the District) also loves the

neighborhood and volunteers regularly. Ms. Weaver has also had unique career opportunities in
                                                 16
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 21 of 53




Washington, D.C., not only in the House of Representatives, but also the U.S. Environmental

Protection Agency, U.S. Department of Justice, the federal district court for the District of

Columbia, and the Supreme Court of the United States. Despite this, she is sometimes tempted

to move because she cannot vote for representation in Congress. Ms. Weaver volunteers in what

elections she can, and tells her parents and in-laws how frustrating it is to be unable to vote for

her own federal representatives, but that isn’t enough.

       51.     Ms. Weaver thinks it is unfair that District residents are citizens and residents of

the United States, and pay both federal and local taxes, but don’t have voting representation in

the federal government. When she has an opinion about something going on in Congress or

thinks that Congress needs to take action, she doesn’t have a representative to weigh in with who

is charged with representing her. When there is a vote, there is no one she can seek to influence

who is supposed to have her (and her neighbors’) best interests in mind. In particular, as a

lawyer, Ms. Weaver has strong views on who she thinks is qualified to be a federal judge or

Justice and yet her opinion carries no weight when the Senate votes to confirm a judge or Justice.

Ms. Weaver does not believe there is any principled basis on which she is denied voting

representation in the federal government.

       52.     Plaintiff Manda Kelley, a resident of Ward 7, was born in Illinois, and moved to

the District of Columbia as a young adult. Ms. Kelley loves the District because it is a big city

with a small-town feel. Ms. Kelley voted for the first time as a resident of Illinois. Since then,

she has not been permitted to elect voting representation in the House of Representatives or

Senate because she is a resident of the District.

       53.     Ms. Kelley was an active member of Moms on the Hill, as well as an instrumental

member of a parents’ group that founded the highly rated Two Rivers Public Charter School in
                                                    17
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 22 of 53




the Ward 6 Capitol Hill neighborhood. She went back to school to earn a bachelor of arts in

teaching, graduated summa cum laude, and is now a teacher at the school she helped found. Ms.

Kelley made room for these community commitments in her life as a single mother to a busy

student athlete who was enrolled in Advanced Placement International Baccalaureate classes and

who graduated in the top of her high school class. She feels lucky to have had support from

friends and family, particularly because she has rheumatoid arthritis and her daughter has Type I

diabetes, which are both expensive to treat. For personal reasons like these, Ms. Kelley believes

it is imperative that District voters have voting representation in the House of Representatives

and Senate.

       54.     Plaintiff Absalom Jordan, a resident of Ward 8, is a native Washingtonian born in

May, 1941. Mr. Jordan attended District of Columbia public schools and Federal City College

(now known as the University of the District of Columbia). Because he has lived his entire life

in the District, he has never been permitted to elect voting representatives in Congress.

       55.     Mr. Jordan is a veteran who served four years in the United States Air Force. He

was a civil rights activist and was active in local District issues. He served with the Far

Southeast Community Organization, the D.C. Statehood Assembly, the Bethlehem Baptist

Church, the Anacostia Coordinating Council, Ward 8 Education Council, and his Advisory

Neighborhood Commission.

       56.     Mr. Jordan worked for the International Business Machines Corporation (“IBM”)

after his service in the Air Force, and then became a legislative aide to a member of the Council

of the District of Columbia. Later, he worked in the District of Columbia Department of

Employment Services. He is currently retired, but continues his community involvement.



                                                 18
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 23 of 53




       57.     Mr. Jordan has never had the ability to elect voting representatives in Congress,

even while serving in the Air Force. He believes that it is a violation of fundamental rights to

disenfranchise the District of Columbia in this way. Mr. Jordan seeks to vote for voting

members of the House of Representatives and Senate to exercise one of his fundamental rights as

an American citizen.

       58.     All of the Plaintiffs are citizens of the United States and are registered to vote in

the District of Columbia.

       B.      Defendants

       59.     Defendant Paul Ryan in his official capacity as Speaker of the United States

House of Representatives is charged (among other responsibilities) with presiding over

proceedings on the House floor. On information and belief, Defendant Ryan would not rule in

favor of permitting a vote cast by an elected representative of the District of Columbia to count

among the votes counted on that issue in the House of Representatives. Defendant Ryan

maintains his office at, and conducts his official duties from, the United States Capitol Building

in Washington, D.C.

       60.     Defendant Karen L. Haas, in her official capacity as Clerk of the United States

House of Representatives, is charged with the duty (among other duties) of keeping a roll of all

Representatives and Representatives-Elect, comprised of those persons, and those persons only,

who are elected in accordance with the laws of the United States. Defendant Haas is also

charged to call the Members-Elect to order at the commencement of each Congress and to call

the roll of Members-Elect; to note all questions of order and decisions thereon; to oversee the

recording of votes on legislation presented for a vote; and to certify the passage by the House of

all bills and joint resolutions. Defendant Haas, as Clerk of the House of Representatives, has not
                                                 19
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 24 of 53




certified the Delegate of the District of Columbia as a voting member of the House of

Representatives and has failed to include and record the vote of the District of Columbia

Delegate on legislation, bills, and resolutions presented for a vote on the floor of the House, in

violation of the fundamental right of District residents to full voting representation in the

Congress of the United States. Defendant Haas maintains her office at, and conducts her official

duties from, the United States Capitol Building in Washington, D.C.

       61.     Defendant Paul D. Irving, in his official capacity as Sergeant at Arms of the

House of Representatives, is the chief law enforcement and protocol officer of the House. It is

the Sergeant at Arms’ duty (among other duties) to help maintain protocol and order in the

House Chamber. Defendant Irving, as Sergeant at Arms of the House of Representatives, is

charged to regulate admittance to the House Floor for Representatives (and certain other staff

and assistants) and to bar all other persons from admission during the sessions of the House.

Defendant Irving, as Sergeant at Arms of the House of Representatives, has not given effect to

votes cast by citizens of the District of Columbia in determining the prevailing voting Member

entitled to enter the floor of the House on behalf of the District. Defendant Irving maintains his

office at, and conducts his official duties from, the United States Capitol Building in

Washington, D.C.

       62.     Defendant Orrin G. Hatch in his official capacity as President Pro Tempore of the

United States Senate is empowered (among other things), in the absence of the President of the

Senate, to preside over proceedings on the Senate floor. On information and belief, Defendant

Hatch would not favor permitting individuals elected by the citizens of the District of Columbia

to be seated in the United States Senate. Defendant Hatch maintains his office at, and conducts

his official duties from, the United States Senate Hart Office Building in Washington, D.C.
                                                 20
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 25 of 53




       63.     Defendant Julie Adams, in her official capacity as Secretary of the United States

Senate, serves as an administrative and financial officer of the Senate and, in that role (among

other duties), oversees the maintenance of all records of the Senate, and oversees the Senate

Parliamentarian. Defendant Adams, as Secretary of the United States Senate, would not give

effect to votes cast by citizens of the District in determining the prevailing candidate entitled to

be sworn in as a Senator. Defendant Adams also has not sent a Recommended Form for

Certificate of Election to an official of the District of Columbia certifying an upcoming election

in the Senate, as she does to the secretary of state and the governor of each of the fifty States

where there is an upcoming election for the Senate. Defendant Adams maintains her office at,

and conducts her official duties from, the United States Senate Hart Office Building in

Washington, D.C.

       64.     Defendant Michael Stenger, in his official capacity as Sergeant at Arms and

Doorkeeper of the United States Senate, is the chief law enforcement officer of the Senate and is

therefore responsible (among other things) for determining who can enter the Chamber of the

United States Senate. In his official capacity as the executive officer of the Senate, the Sergeant

at Arms enforces all rules of the Senate: its Standing Rules, Standing Orders, Rules for the

Regulation of the Senate Wing, and Rules for Impeachment Trials. Defendant Stenger, as

Sergeant at Arms and Doorkeeper of the United States Senate, would not give effect to votes cast

by citizens of the District in determining the prevailing candidate entitled to enter the floor of the

Senate as a Senator from the District of Columbia. Defendant Stenger maintains his office at,

and conducts his official duties from, the United States Capitol Building in Washington, D.C.

       65.     Defendant Michael Pence, in his official capacity as Vice President of the United

States, is empowered (among other things), as President of the Senate, to preside over
                                                 21
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 26 of 53




proceedings on the Senate floor. On information and belief, Defendant Pence would not favor

permitting individuals elected by the citizens of the District of Columbia to be seated in the

United States Senate. Defendant Pence maintains his office at, and conducts his official duties

from, The White House in Washington, D.C.

       66.     Defendant Wilbur Ross in his official capacity as Secretary of the United States

Department of Commerce is charged with responsibility (among other responsibilities) for

conducting the decennial census required by Article I, Section 2 of the United States Constitution

and for reporting census data to the President of the United States to enable fair apportionment of

seats in the United States House of Representatives. On information and belief, Defendant Ross

would not include a separate entry for the District of Columbia in his decennial census report to

the President of the United States for purposes of apportioning voting representation in the

United States House of Representatives to the District of Columbia. Defendant Ross maintains

his office at, and conducts his official duties from, the Department of Commerce in Washington,

D.C.

       67.     Defendant Donald Trump, in his official capacity as President of the United

States, is charged with the responsibility, among other responsibilities, to transmit to Congress

the results of each decennial census of the population of the United States, specifying the number

of representatives in the United States House of Representatives to be apportioned to each State.

Defendant Trump, as President of the United States, would not calculate, account for, and

include the population of the District of Columbia for the purpose of apportioning

representatives in the United States House of Representatives to the District of Columbia.

Defendant Trump maintains his office at, and conducts his official duties from, The White House

in Washington, D.C.
                                                22
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 27 of 53




               IV.      HISTORY AND FACTS RELEVANT TO THE CLAIMS

        A.      Residents of the District of Columbia Are Full-Fledged American Citizens.

        68.     The individual Plaintiffs are representative of the more than 690,000 United

States citizens who are also residents in the District of Columbia. See QuickFacts District of

Columbia, U.S. Census Bureau (July 1, 2017), www.census.gov/quickfacts/DC. Of these,

approximately 520,000 are of voting age, of which approximately 470,000 were registered to

vote as of April 30, 2018. See Monthly Report of Voter Registration Statistics, D.C. Bd. of

Elections (April 30, 2018), https://dcboe.org/CMSPages/GetFile.aspx?guid=faa2652c-b93c-

4426-aacd-19460cf69adc.

        69.     Citizens in a representative democracy have rights and responsibilities that attach

to their citizenship.

        70.     Among the key responsibilities of United States citizenship are paying taxes;

serving, when called upon to do so, in the Nation’s defense in time of conflict; serving on juries;

supporting and defending the Constitution; and participating in the Nation’s political processes

through the exercise of the franchise. Another responsibility of United States citizenship is to

obey the laws duly adopted by the legislative bodies elected by the body politic.

        71.     Like other citizens of the United States, Americans living in the District of

Columbia have long fulfilled and continue to fulfill their responsibilities of citizenship, and they

have supported and continue to support their national government.

        72.     District residents fully meet their obligation to pay taxes to the federal

government. In FY 2017, individuals living in the District paid approximately $26 billion in

federal taxes. See Internal Revenue Service Data Book, 2017, 11, Table 5. Gross Collections, by

Type and State, Fiscal Year 2017, https://www.irs.gov/pub/irs-soi/17databk.pdf. This amount is

                                                  23
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 28 of 53




greater than the total federal income taxes paid by individuals in twenty-three States. Id. On a

per capita basis, Americans living in the District pay more federal taxes than those living in all

fifty States. See id. at 11–13; Annual Estimates of Resident Population, U.S. Census Bureau

(July 1, 2017), https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src

=bkmk.

       73.     District residents have also discharged faithfully their obligations to serve the

Nation in time of conflict, serving in every major armed conflict over the past century—from

World War I, World War II, the Korean War, and the Vietnam War, to the Persian Gulf War and

the wars in Afghanistan and Iraq. As of 2015, more than 28,000 veterans of the Country’s

Armed Services live within the District. District of Columbia, U.S. Dept. of Veterans Affairs, 1

(2016), https://www.va.gov/vetdata/docs/SpecialReports/State_Summaries_District

_of_Columbia.pdf

       74.     Another obligation of citizenship is to participate in the election of government

officials. Despite not being able to vote for Members with full voting rights in the United States

Congress, District residents discharge this obligation in greater percentages than do the citizens

of the Nation as a whole. In 2016, 82.1% of eligible District residents were registered to vote, a

higher percentage than that in all fifty States of the Union. In that year, 74.3% of eligible

District residents voted, a greater percentage than that in all fifty States. See Voting and

Registration in the Election of November 2016, U.S. Census Bureau, Table 4a (rel. May 2017),

https://www.census.

gov/data/tables/time-series/demo/voting-and-registration/p20-580.html.

       75.     Thus, while the right to vote is a fundamental right of citizenship, to the extent

that achieving the right is related to fulfillment of the major responsibilities of United States
                                                  24
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 29 of 53




citizenship, District residents are as entitled as any group of Americans to voting representation

in Congress, not least because of their impressive discharge of the obligations of United States

citizenship.

       B.      The Right to Vote for Legislative Representation Is a Fundamental Right.

       76.     Since its birth, the United States has stood for a “self-evident” democratic ideal:

governments “deriv[e] their just Powers from the consent of the Governed.” The Declaration of

Independence para. 2 (U.S. 1776). This fundamental tenet—American citizens’ right to

participate in the political franchise—is the cornerstone of the Nation’s guarantee of a republican

form of government.

       77.     Over the past 230 years, our country has acted time and again to expand rights of

suffrage and thus has more fully embraced the concept of government by the consent of all of the

governed. Historical recognition of the need to perfect the right of suffrage is reflected by action

by every branch of the federal government—and especially Congress and the judiciary—to

continue to extend and expand the exercise of suffrage rights.

       78.     When the Constitution was ratified in 1789, suffrage was narrowly constrained.

The Constitution provided (and provides, subject to Amendments) that the “Times, Places and

Manner of holding Elections for Senators and Representatives, shall be prescribed in each State

by the Legislature thereof; but the Congress may at any time by Law make or alter such

Regulations . . .” U.S. Const. art. I Section 4, cl. 1. Most States in 1789 permitted only

landholders to vote and further constrained the right to vote to free, white male citizens who paid

taxes and satisfied durational residency requirements.

       79.     Yet even in those early days of the republic, the Framers recognized that “[t]he

definition of the right of suffrage is very justly regarded as a fundamental article of republican
                                                 25
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 30 of 53




government.” The Federalist No. 52 (Alexander Hamilton or James Madison). The Supreme

Court in 1886 affirmed the political franchise as “a fundamental political right, because

preservative of all rights.” Yick Wo, 118 U.S. at 370.

       80.     While ownership of property as a requirement to vote was gradually eliminated in

the late 1700s and early 1800s, the right to vote remained confined for the most part to free,

taxpaying, white adult males. Those dynamics began to shift in the period following the Civil

War, when the States ratified the Fourteenth and Fifteenth Amendments to the Constitution. The

Fourteenth Amendment prohibited the States from depriving citizens—“[a]ll persons born or

naturalized in the United States”—from the “privileges or immunities” of citizenship, U.S.

Const. amend. XIV, Section 1, while the Fifteenth Amendment guaranteed that “[t]he right of

citizens of the United States to vote shall not be denied or abridged by the United States or by

any State on account of race, color, or previous condition of servitude,” U.S. Const. amend. XV,

Section 1.

       81.     Race-based restrictions on the franchise nonetheless surfaced after ratification of

the Civil Rights Amendments and survived in the guise of poll taxes, literacy tests, and

sometimes, campaigns of rank intimidation or terror. Against this backdrop, in 1932 the

Supreme Court recognized the “numerous requirements as to procedure and safeguards which

experience shows are necessary in order to enforce the fundamental right” to vote. Smiley v.

Holm, 285 U.S. 355, 366 (1932).

       82.     The Constitution originally provided for the election of Senators by State

legislatures, not by direct election. U.S. Const. art. I, Section 3, cl. 1. Congress passed the

Seventeenth Amendment to the Constitution to provide for direct election of Senators by citizens

of each State, in the early 20th century. That amendment was ratified in 1913.
                                                 26
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 31 of 53




       83.      The women’s suffrage movement gained momentum during the same period

(notwithstanding an 1874 Supreme Court ruling that the Constitution did not grant women the

right to vote. See generally Minor v. Happersett, 88 U.S. 162 (1874)). After decades of

struggle, those efforts culminated in 1920 in the passage and ratification of the Nineteenth

Amendment, guaranteeing that the right to vote shall not be denied or abridged on account of

sex.

       84.      Four years later, the Indian Citizenship Act extended citizenship to all Native

Americans born in the United States. Act of June 2, 1924, Pub. L. No. 68-175, 43 Stat. 253.

While the privileges of citizenship technically included the right to suffrage, in practice States

continued to deny Native Americans the right to vote from 1924 until at least 1957, when

President Eisenhower signed the Civil Rights Act of 1957 into law, with the objective of

ensuring all eligible voters’ right to vote. Pub. L. No. 85-315, 71 Stat. 634.

       85.      Eliminating an injustice of more than 150 years, the Twenty-Third Amendment in

1961 restored the right of Americans living in the District, which “constitut[es] the seat of

Government of the United States,” to vote in presidential elections, another right lost when the

federal Government took control of the District in 1801. U.S. Const. amend. XXIII Section 1.

       86.      The Supreme Court issued a series of decisions from 1964 to 1972 that

maintained the trend of treating suffrage as a fundamental right that must be protected from

infringement. As the Court affirmed in 1964:

             No right is more precious in a free country than that of having a voice in
             the election of those who make the laws under which, as good citizens,
             we must live. Other rights, even the most basic, are illusory if the right
             to vote is undermined. Our Constitution leaves no room for classification
             of people in a way that unnecessarily abridges this right.

Wesberry, 376 U.S. at 17–18 (emphasis added). That same year, the Court declared:
                                                 27
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 32 of 53




             Undoubtedly, the right of suffrage is a fundamental matter in a free and
             democratic society. Especially since the right to exercise the franchise in
             a free and unimpaired manner is preservative of other basic civil and
             political rights, any alleged infringement of the right of citizens to vote
             must be carefully and meticulously scrutinized.

Reynolds, 377 U.S. at 561–62.

       87.      Two years later, the Court struck down poll taxes as an unconstitutional barrier to

the franchise, declaring that “wealth or fee paying has, in our view, no relation to voting

qualifications; the right to vote is too precious, too fundamental to be so burdened or

conditioned.” Harper, 383 U.S. at 670. The Court similarly struck down durational residency

requirements in 1972. Dunn v. Blumstein, 405 U.S. 330, 332–33 (1972). In 1970, the Supreme

Court ruled that, by virtue of Congressional action, residents of federal enclaves are entitled to

vote in State elections. Evans, 398 U.S. at 419–20.

       88.      In 1971—during the Vietnam War—the Twenty-Sixth Amendment lowered the

minimum voting age from 21 to 18, based in part on the rationale that citizens who serve our

Nation in times of armed conflicts are entitled to participate in electing its leaders. U.S. Const.

amend. XXVI, Section 1.

       89.      After years of legislative impasse in Congress, Congress passed the District of

Columbia “Home Rule Act,” and President Richard M. Nixon, a longtime proponent of greater

rights for the District, signed the act into law on December 24, 1973. District of Columbia Home

Rule Act, Pub. L. No. 93-198, 87 Stat. 777 (from 1973 to 1997 known as the District of

Columbia Self-Government and Governmental Recognition Act). In the Home Rule Act,

Congress restored the right of District residents to have a voice in their own local government

through election of a local legislature (the District Council), a right that Congress, exercising its

constitutional powers over the District, had eliminated in 1874 during Reconstruction.
                                                  28
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 33 of 53




        90.     In 1986, President Ronald Reagan signed the Uniformed and Overseas Citizens

Absentee Voting Act into law. The law uniformly ensures that United States citizens living

overseas, including citizens who have no intention of returning to the United States, can vote for

representatives in Congress. The law does not, however, allow District of Columbia residents to

vote. Uniformed and Overseas Citizens Absentee Voting Act of 1986, Pub. L. No. 99-410

(codified at 18 U.S.C. §§ 608–09, 39 U.S.C § 3406, 52 U.S.C. §§ 20301–10).

        91.     In 1993, in passing the National Voter Registration Act, Congress declared the

following: “[t]he Congress finds that . . . (1) the right of citizens of the United States to vote is a

fundamental right; [and] (2) it is the duty of the Federal, State, and local governments to promote

the exercise of that right . . .” 52 U.S.C. § 20501(a)(1)-(2).

        C.      Congress Has the Power to Grant Voting Representation in Congress for
                Citizens Residing in the District.

        92.     Article I, Section 8, Clause 17 of the Constitution authorizes Congress “[t]o

exercise exclusive Legislation in all Cases whatsoever, over such District (not exceeding ten

Miles square) as may by Cession of particular States, and the Acceptance of Congress, become

the Seat of the Government of the United States.” This provision, referred to as the “District

Clause,” confers on Congress comprehensive power over the governance of the District (and

likewise, as explained above, over other federal enclaves).

        93.     Nothing in the District Clause prohibits Congress from granting United States

citizens who reside in the District the rights of national citizenship, including the right to voting

representation in Congress. The Framers of the Constitution adopted the District Clause because

they wanted our Nation’s capital to be free from control by any one State. They did not intend

thereby to deprive District residents of their fundamental voting rights, especially after fighting a


                                                   29
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 34 of 53




revolution to win just such a right. If they had intended a deprivation of so fundamental a right,

they would have stated so explicitly. Nowhere in the District Clause nor the Constitution did the

Framers require or contemplate such a fundamental deprivation. And as the Court stated in

Adams, no District Clause interest is served by denying voting representation to residents of the

District. 90 F. Supp. 2d at 66.

       94.     In 1788 and 1789, respectively, Maryland and Virginia ceded the territory now

comprising the District to the United States. See Act of July 16, 1790, ch. 28, 1 Stat. 130. The

second session of the First Congress passed the Residence Act of 1790, and President George

Washington signed it into law on July 16, 1790. That Act provided that the national capital and

permanent seat of our national government be established on a site on the Potomac River, and set

a deadline of December 1800 for the capital to be ready. Id. § 6. The United States accepted the

ceded land in 1790. Congress formally assumed full control and jurisdiction over the District on

February 27, 1801, in the District of Columbia Organic Act of 1801. (In 1846, Congress

retroceded the land given by Virginia. H.R. 259, 29th Cong. (1st Sess.)).

       95.     Between 1790 and 1800, before the federal government took control of the

territory ceded by Maryland and Virginia, Americans who had been citizens of Maryland and

Virginia prior to the cession continued to exercise their right to vote for representation in both

houses of Congress. In 1793 and 1794, in fact, District resident Uriah Forrest served in Congress

with full voting rights. When the United States assumed jurisdiction over the District, District

residents lost voting representation in Congress as a result of Congress’s failure to take action. It

was congressional action (or inaction), in the Residence Act of 1790 and the Organic Act of

1801—not action by the Framers—that effectively deprived District residents of their right to

vote for full voting representation in Congress. Although Congress has acknowledged its power
                                                 30
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 35 of 53




under the District Clause to grant back to the District residents the right to full voting

representation, Congress has failed to act, and that power has lain dormant since 1800. In recent

years, bipartisan majorities of both houses of Congress have separately confirmed, by wide

margins, that Congress has such authority under the District Clause. Yet Congress has failed to

guarantee this fundamental right to District residents.

       96.     In April 2007, in the 110th Congress, the House of Representatives passed the

District of Columbia House Voting Rights Act (H.R. 1905), which would have created a

Congressional district consisting of the District of Columbia, given an additional Representative

to Utah, and thus increased the number of Members in the House of Representatives from 435 to

437. H.R. 1905 passed the House with bipartisan support by a vote of 241 to 177, including

“yes” votes from then-Representative (now Vice President) Mike Pence of Indiana, and then-

Representative (now Speaker of the House) Paul Ryan of Wisconsin. See H.R. 1905, Roll Call

Vote No. 231 (April 19, 2007). The Senate, however, failed to pass the bill in that Congress.

       97.     In February 2009, the Senate passed Senate Bill 160, the District of Columbia

House Voting Rights Act, also on a bipartisan basis and by a wide margin of 61 to 37. See S.

160, Roll Call Vote No. 73 (Feb. 26, 2009). Like H.R. 1905 in 2007, Senate Bill 160 would

have created a congressional district consisting of the District of Columbia, given an additional

Representative to Utah, and increased the number of Members in the House of Representatives

from 435 to 437. S. 160, 111th Cong. § 3. The House failed to pass Senate Bill 160 in the 111th

Congress.

       98.     During hearings on the House and Senate bills, bipartisan panels of lawmakers

and constitutional experts testified in support of Congress’s power to grant voting rights to



                                                  31
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 36 of 53




District residents in the national legislature, specifically concluding that Congress has the

inherent power to grant District residents the right to vote in Congress.

       99.     The legal experts who testified included former D.C. Circuit Judge and Solicitor

General Kenneth Starr, former Chief Judge of the D.C. Circuit Patricia Wald, and Senator Orrin

Hatch. All concluded that Congress has the power to grant District residents Congressional

representation under the District Clause. Senator Hatch, a staunch supporter of the proposed

legislation, “believe[d] that [the] principle of popular sovereignty is so fundamental to our

Constitution, the existence of the franchise so central, that it ought to govern absent actual

evidence that America's founders intended that it be withheld from one group of citizens.” Orrin

G. Hatch, ‘No Right is More Precious in a Free Country’: Allowing Americans in the District of

Columbia to Participate in National Self-Government, 45 Harv. J. on Legis. 287, 298–99

(Summer 2008). In her testimony, Judge Wald agreed:

       There certainly is no evidence in the text or history of the Constitution signifying
       the Framers wanted to deny the District the franchise forever for any legitimate
       reason. . . . There are many other instances in which the courts have acceded to
       Congress' unique power to legislate for the District when it exercises that power to
       put the District on a par with States in critical constitutionally-related areas . . . .
       Congress is justified in concluding the balance tilts in favor of recognizing for D.C.
       residents the most basic right of all democratic societies, the right to vote for one’s
       leaders.

Ending Taxation Without Representation: The Constitutionality of S. 1257: Hearing Before the

S. Comm. on the Judiciary, 110th Cong. 255–60 (2007) (statement of Patricia M. Wald, former

Chief Judge, U.S. Court of Appeals for the D.C. Circuit).

       100.    Article I, Section 2, Clause 1 of the Constitution provides that “[t]he House of

Representatives shall be composed of Members chosen every second Year by the People of the

several States.” The reference to the “people of the several States” was not intended to strip


                                                 32
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 37 of 53




otherwise qualified voters who reside in the District of their right to vote. As former United

States Solicitor General and D.C. Circuit Judge Kenneth Starr testified, the broad language of the

District Clause gives Congress the power to extend voting rights to District residents and

residents of federal enclaves—places ceded to the federal government by a State. See Common

Sense Justice for the Nation’s Capital: An Examination of Proposals to Give D.C. Residents

Direct Representation: Hearing Before the H. Comm. on Government Reform, 108th Cong. 2d

Sess. 83–84 (2004) (statement of the Hon. Kenneth W. Starr, former Solicitor General of the

United States; former Judge, U.S. Court of Appeals for the D.C. Circuit) (“Starr Statement”).

       101.    As Judge Starr further explained, the Constitution’s explicit grant of voting

representation to “State” residents in Article I, Section 2, Clause 1 does not preclude Congress

from extending the right to other citizens (as explained below) under the Uniformed and

Overseas Citizens Absentee Voting Act of 1986, 18 U.S.C. §§ 608–09, 39 U.S.C. § 3406, 52

U.S.C. §§ 20301–10. Judge Starr also offered a common sense rebuttal to the argument to the

contrary: “[a]bsent any persuasive evidence that the Framers’ intent . . . was to deny the

inhabitants of the District the right to vote for voting representation in the House of

Representatives, a consideration of fundamental democratic principles further supports the

conclusion that the use of [the] term [“State”, in Article I, Section 2 of the Constitution] does not

necessitate that result.” Starr Statement at 83–84.

       102.    Similarly, although the Seventeenth Amendment speaks of “two Senators from

each State, elected by the people thereof …,” thus requiring the election of two senators from

each State, the Amendment does not override Congress’s authority under the District Clause to

extend representation in the Senate to citizens who do not reside in a State. As explained below,



                                                 33
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 38 of 53




Congress has exercised its authority to permit citizens living overseas to vote for both Senators

and Members of the House of Representatives.

       103.    Although both the House and Senate separately passed their respective versions of

the District voting rights bill, both houses did not ultimately pass the same bill in the same

Congress (in part as a result of failed negotiations over a proposed amendment repealing all

firearm safety laws in the District in 2009). Thus, the voting rights bill supported in both Houses

of Congress never became law. Since then, Congress has not acted to afford District residents

voting representation in either House, even though bills establishing voting representation for the

District have been introduced in Congress every year since the earlier bill failed in 2009. This is

so even though majorities of both Houses made clear in passing the voting rights bill in 2007 and

2009 that Congress has authority under the District Clause to pass such legislation.

       104.    Congress’s authority under the District Clause to pass such legislation is also

voiced in House and Senate Committee Reports. The March 20, 2007 House Judiciary

Committee Report states that “[w]hile there [was] no evidence that the Framers intended to deny

voting representation for District residents, the Framers did provide the Congress with absolute

authority over the District to rectify such a problem.” H.R. Rep. No. 110-52, pt. 2, at 2 (2007).

The March 19, 2007 House Oversight & Government Reform Committee Report notes that

“[s]cholars spanning the political and legal spectrum have concluded that Congress has authority

through this legislation to provide voting representation in Congress for local residents. . . . What

was done by statute in 1790, and then undone by statute in 1800, can be redone by statute today.”

H.R. Rep. No. 110-52, pt. 1, at 29 (2007). The June 28, 2007 Senate Homeland Security and

Government Affairs Committee Report affirmed that “[t]wo centuries of political and judicial

precedent support Congress’s authority to legislatively extend House representation to the
                                                 34
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 39 of 53




District under the District Clause” and that “[t]he Committee believe[d] this authority, which the

Supreme Court described as ‘plenary in every respect,’ allows Congress to live up to the

principles this nation was founded upon, and provide representation in the U.S. House of

Representatives to the District of Columbia.” S. Rep. No. 110-123, at 3 (2007) (quoting Nat’l

Mutual Ins. Co. v. Tidewater Transfer Co., 337 U.S. 582, 592 (1949)).

        D.      Congress Has Exercised Its Authority to Grant This Right to Vote to Other
                Citizens Who Are Not Residents of States.

        105.    Although Congress continues to fail to extend to American citizens residing in the

District the right to vote for representation in our national legislature, Congress has acted to

allow Americans who are not residents of States to vote in other contexts for United States

Senators and Representatives.

        106.    Pursuant to the District Clause, Congress possesses “like authority over all places

purchased by the consent of the legislature of the State in which the same shall be” as it does

over the District itself.

        107.    Exercising this same authority, and based on essentially the same constitutional

authority, Congress has created numerous federal “enclaves.” Indeed, the District is in substance

a federal enclave, whose establishment, unlike that of many military bases and other properties

purchased by the federal government, was foreseen when the Constitution was adopted.

        108.    In creating and exercising its jurisdiction over such enclaves, Congress has taken

action to preserve the right of Americans living in such enclaves to continue to vote for

representatives in Congress, just as District residents did between 1790 and 1800.

        109.    Congress has enacted legislation authorizing States to enforce certain State laws

on federal enclaves. Americans who reside on federal enclave lands are consequently subject to


                                                 35
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 40 of 53




the laws of the State in which the enclave is contained. Congress has, for example, enacted

legislation authorizing State authorities to enforce compliance with State workers’ compensation

laws on federal enclave land within the State to the same extent as if the land was under the

exclusive jurisdiction of the State. See 40 U.S.C. § 3172(a).

       110.    In 1970, the Supreme Court held that the Equal Protection Clause requires that

residents of federal enclaves, such as the National Institutes of Health (“NIH”), located in

Maryland just outside of the District, be permitted to vote in federal and State elections,

including for United States Senators and Representatives, in the State from which the enclave

was created. Evans, 398 U.S. at 420. This was required, the Court held, because even though

Congress could have precluded this result by refusing to permit the exercise of State power in the

enclave given its own exclusive jurisdiction, Congress instead took action that “permitted the

States to extend important aspects of State powers over federal areas.” Id. at 423. That action

included subjecting NIH residents to Maryland income taxes. Id.

       111.    Congress has also acted by legislation to ensure that Americans who reside

entirely outside of the United States can exercise their right to vote for representation in

Congress. In 1986, Congress passed the Uniformed and Overseas Citizens Absentee Voting Act,

which allows otherwise disenfranchised American citizens residing in foreign countries to vote

by absentee ballot for United States Senators and Representatives in “the last place in which the

person was domiciled before leaving the United States.” 52 U.S.C. § 20310 (5)(C). The

Americans covered by the Act need not be residents of the State in which they vote, nor need

they even return to that State.




                                                 36
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 41 of 53




        E.      Congress Has Failed to Exercise Its Authority to Grant Representation in
                Congress to District Residents.

        112.    Since it asserted control of the District pursuant to the Organic Act of 1801,

Congress has consistently failed to exercise its authority under the District Clause to grant back

Congressional representation to citizens residing in the District. This is so even though Congress

has exercised its authority to protect voting rights for those living overseas and in a manner

which results in voting rights for those living in federal enclaves. Thus, in the case of enclaves,

as the Court pointed out in Adams, District residents are not entitled to claim the protection of the

Supreme Court’s decision in Evans “because of distinctions between the manner in which

Congress has exercised its authority over the enclaves and the District.” 90 F. Supp. 2d at 68.

        113.    In 1970, Congress authorized the election of a delegate (the “Delegate”) for the

District of Columbia to the House of Representatives. 2 U.S.C. § 25a. By statute, the Delegate

is empowered with all privileges of Members of the House under the Constitution—except for

the power to vote. Id. Some Congresses (e.g., the 103d Congress (1993–1995) and 110th and

111th Congresses (2007–2011) have allowed the District’s Delegate to vote in the Committee of

the Whole in the House. Other Congresses have stripped the District’s Delegate of that right or

failed to grant it, thus further demonstrating Congress’s power to right this wrong.

        114.    Congress has not granted District residents the right to vote for representation, in

any form, in the Senate. And even though, as was the case regarding residents of enclaves and

those living overseas, Congress could have taken action to afford voting representation to

District residents, it has not done so.




                                                 37
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 42 of 53




       F.      The First Amendment Prohibits Excessive Burdens on Voters’ Rights to
               Association.

       115.    Recent judicial decisions have underscored that interference with a group of

voters’ right to vote necessarily interferes with their rights of association. See supra at ¶ 16. That

principle has deep roots in First Amendment jurisprudence.

       116.    As Justice Harlan stated for a unanimous Court in NAACP v. Alabama (ex rel.

Patterson), 357 U.S. 449, 460 (1958), “[i]t is beyond debate that freedom to engage in

association for the advancement of beliefs and ideas is an inseparable aspect of the ‘liberty’

assured by the Due Process Clause of the Fourteenth Amendment, which embraces freedom of

speech.”

       117.    A decade later, the Court explained the interwoven strands of “liberty” affected

by restrictions on the right to vote, writing that such burdens implicate both “the right of

individuals to associate for the advancement of political beliefs, and the right of qualified voters,

regardless of their political persuasion, to cast their votes effectively.” Williams v. Rhodes, 393

U.S. 23, 30 (1968). “Both of these rights, of course, rank among our most precious freedoms.”

Id.

       118.    Congress’s failure to extend to American citizens residing in the District the right

to elect voting representatives in our national legislature prevents District residents from casting

their votes effectively, and guarantees that they will be unable to fully and fairly advance their

political beliefs in Congress. Because their participation in elections does not include election of

voting representatives in Congress, District residents are denied the right to address and

effectively resolve their grievances through the political process. They are thus denied the right

to associate for the advancement of their political beliefs. See Common Cause, 318 F. Supp. 3d


                                                 38
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 43 of 53




at 932 (finding impermissible burdens on speech and association from gerrymandering that

caused increased “difficulty convincing voters to participate in the political process and vote,

attracting strong candidates, raising money to support such candidates, and influencing elected

officials”).

        119.   District residents are also denied their closely-related right to representation. In

Benisek, 2018 WL 5816831 at *8, the court held that voters’ representational rights and

associational rights were both violated by gerrymandering. The court explained that the

gerrymandering reduced some citizens chances “to help elect a candidate of choice,” while other

citizens were placed in “overpopulated” districts, meaning that a candidate of the citizen’s choice

likely would have been elected in the absence of gerrymandering, thus contracting the value of

their votes.

        120.   The law recognizes, of course, that the government must necessarily impose some

restrictions on the right to vote: “[A]s a practical matter, there must be a substantial regulation of

elections if they are to be fair and honest and if some sort of order, rather than chaos, is to

accompany the democratic process.” Storer v. Brown, 415 U.S. 724, 730 (1974).

        121.   As a result, the Supreme Court has developed a balancing test for claims of

infringement of the right to association in the electoral process. Specifically, the Court first

assesses the “character and magnitude of the asserted injury” to associational and voting rights,

and then “identif[ies] and evaluate[s]the precise interests put forward” by the government.

Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). It then weighs the burdens imposed against

the government’s interests, recognizing that “important regulatory interests” can generally

“justify reasonable, nondiscriminatory restrictions.” Id. at 788.



                                                  39
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 44 of 53




          122.   This case does not involve a mere “restriction” on District residents’ ability to

participate in the process of electing voting congressional representatives—rather, they are

barred from that foundational democratic process entirely. And Plaintiffs are not aware of any

government interests—let alone “important” ones—served by this ban.

          123.   Therefore, District residents’ representational and associational rights have been

violated without respect to their political beliefs. Neither Democrats, Republicans, nor others

may join together to elect candidates of their choice to represent them. Gerrymandering cases

have required proof of intent to discriminate against members of a disfavored political party.

See, e.g., Common Cause, 318 F. Supp. 3d at 929–30 (finding intent to favor Democrats). Proof

of intent to discriminate should not be required when every residents’ First Amendment rights

are violated. Nevertheless, if proof of intent to discriminate is required, Plaintiffs will show such

intent.

          G.     Prior Judicial Decisions Do Not Preclude Plaintiffs’ Challenges Here.

          124.   As noted above, a three-judge district court in 2000 rejected due process and

equal protection challenges to the long-standing denial of the right to voting representation in

Congress to District residents. Adams, 90 F. Supp. 2d at 37. That decision did not address and

therefore does not preclude the challenges set out in this amended complaint for several reasons.

First, the plaintiffs in that case did “not dispute that to succeed they must be able to characterize

themselves as citizens of a ‘State.’” Id. at 46. Plaintiffs here make no such concession and

unlike the plaintiffs in Adams, the present plaintiffs do not rely on Article I, Section 2 for their

claims. Rather, unlike the Adams plaintiffs, the plaintiffs here contend that they are

constitutionally entitled to voting representation notwithstanding that they are not residents of a

State and that legislative and legal developments after Adams entitle them to that representation.
                                                  40
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 45 of 53




       125.    With respect to the equal protection claim in Adams, the plaintiffs did not argue,

and the Court did not address, whether Congress has authority under the District Clause to grant

voting representation to District residents. It was not until 2007 and 2009 that Congress

demonstrated that that it does have such authority. Because Congress has that authority and has

exercised its authority to afford voting representation to those living overseas, and in a manner

which results in voting representation for those who live in enclaves, its refusal to do so for

District residents violates equal protection principles.

       126.    In addition, without the benefit of Obergefell the district court in Adams framed

the due process issue as being whether “District residents have a right to vote in Congressional

elections” and analyzed the issue in terms of whether there is a longstanding tradition of voting

representation in Congress for District residents. Id. at 70. However, the Supreme Court’s 2015

decision in Obergefell departs from this approach and established instead a two-step analysis: it

first concluded that marriage is a fundamental right and then held that the reasons for that right

apply to same-sex couples; accordingly, denial of that right violates the Due Process Clause.

Under Obergefell’s two-step approach, the Court should first conclude that the right to voting

representation in Congress is a fundamental right as shown above and then determine that

because the reasons for that right extend to District residents, those residents can no longer be

constitutionally denied that right.

       127.    The application of the First Amendment right of association to this case was

demonstrated in the Supreme Court’s 2004 decision in Vieth and its 2018 decision in Gill;

through those decisions five Members of the Court identified a First Amendment right of

association claim that is available to these plaintiffs. Thus, none of the claims advanced here are

precluded by Adams.
                                                 41
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 46 of 53




                                          V.      HARM

       A.      District Residents Are Harmed by Their Lack of Voting Representation in
               Congress.

       128.    The Supreme Court has repeatedly held that the right to vote is the most

fundamental right because it is “preservative of all rights.” Denial of the right to vote “plainly

constitutes an ‘injury in fact.’” Adams, 90 F. Supp. 2d at 41.

       129.    Other American citizens who pay taxes—including Americans living overseas

and in federal enclaves—have voting representation and they can band together to present

grievances to a representative and two senators who represent them. District residents cannot.

This denial is contrary to our Nation’s most fundamental principles.

       130.    In addition, because Congress exercises plenary authority over the District under

the District Clause, District residents are deprived of representation not only in legislation on

national matters, but also in legislation on purely local issues as well, when Congress acts as the

local legislature for District. Unlike American citizens living in States, Americans living in the

District are subject to laws enacted by a Congress in which they have no voting representation—

and in addition to national matters, these laws also concern local matters of critical importance

that are traditionally committed to State governments in our constitutional framework.

       131.    As a result, on issues as wide-ranging as funding of infrastructure and the setting

of educational standards and the minimum wage, Congress has overridden the will of Americans

in the District, all without any accountability. To the voters affected by those decisions, these

deprivations constitute concrete harm and constitutional injury.

       132.    The denial of District residents’ voting representation in the political process has

also led to District residents’ exclusion from corresponding benefits.


                                                 42
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 47 of 53




       133.    For example, the District receives a smaller amount of federal funds than many

States. Without voting representation in the House and the Senate, District residents are unable

to rely on local champions in Congress arguing for a fairer distribution of federal funds. This

denial constitutes a real and substantial injury.

       B.      Defendants’ Actions Deprive Citizens Residing in the District of Their Right
               to Voting Representation in Congress.

       134.    The actions and omissions of Defendants have caused the individual Plaintiffs to

suffer actual injury by depriving them of their fundamental right to voting representation in

Congress. There is a substantial likelihood that these injuries will be redressed by the

declaratory and injunctive relief that Plaintiffs seek in this action. Adams, 90 F. Supp. 2d at 41–

42 (concluding that plaintiffs satisfied the injury-in-fact, causation, and redressability

requirements of standing).

                                  VI.      CAUSES OF ACTION

       A.      Count I (Denial of Equal Protection)

       135.    Congress has the authority under the District Clause to extend the right to full

voting representation in Congress to District residents, just as Congress has used its authority to

extend that right to other American citizens not living in States, i.e., those living overseas and in

federal enclaves. Continuing to deny that right to American citizens living in the District results

in District citizens being treated unequally—both relative to other Americans required to abide

by the same Congressional enactments, and also relative to Congress’s treatment of citizens

living overseas and in federal enclaves.

       136.    This unequal treatment inflicts grave harms on plaintiffs and other American

citizens who live in the District, bars them from exercising their fundamental right to participate


                                                    43
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 48 of 53




in the political process, and abridges central precepts of equality, as set forth in the Fourteenth

Amendment to the Constitution and as incorporated in the Fifth Amendment to the Constitution.

       B.      Count II (Denial of Due Process)

       137.    The right of citizens of the United States to voting representation in Congress is a

fundamental right of United States citizenship, deeply rooted in our Nation’s heritage and

implicit in the concept of ordered liberty. As such, it is a fundamental right protected by the Due

Process clauses of the Fifth and Fourteenth Amendments to the Constitution.

       138.    Each of the reasons showing that the right to vote for legislative representation is

fundamental applies with equal force to American citizens residing in the District, just as each

applies to American citizens living in the 50 States, in federal enclaves, and overseas.

       139.    The denial of the right to vote for members of the United States Congress

deprives plaintiffs and other citizens of the District of Columbia of liberty and property without

due process of law, in violation of the Fifth Amendment to the Constitution. This denial also

constitutes an unjust limitation on the fundamental right to vote in violation of the Due Process

Clauses of the Fifth and Fourteenth Amendments.

       C.      Count III (Infringement of the Right to Association and Representation)

       140.    All citizens of the United States have the right, guaranteed by the First

Amendment, to associate in the electoral process for the advancement of their political beliefs.

That right is among the most fundamental of all freedoms guaranteed by the Constitution.

       141.      Congress’s failure to extend to plaintiffs and other District residents the ability to

elect voting representatives in our national legislature denies them the right to associate for the

advancement of their political beliefs, and leaves them without voting representatives in

Congress to whom they may effectively bring their grievances.

                                                  44
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 49 of 53




       142.   Those burdens on Plaintiffs’ associational rights are not offset by any important

regulatory interests, and accordingly violate the First Amendment.

                                VII.   PRAYER FOR RELIEF

       Based on the foregoing, Plaintiffs request that the Court grant the following relief:

       1.     Issue a DECLARATORY JUDGMENT declaring that individual Plaintiffs, in

              common with all adult citizens of the District of Columbia, possess a

              constitutional right to vote in elections for voting members of the United States

              House of Representatives and the United States Senate; that they have been

              deprived of this right without warrant or justification; that Defendants have

              violated this right; that the continuing deprivation of this right violates one of the

              most precious attributes of United States citizenship; and that 2 U.S.C. § 2a and

              13 U.S.C. § 141 are unconstitutional insofar as they require or have been applied

              to effect the exclusion of citizens of the District of Columbia from the

              Congressional apportionment process.

       2.     Issue a DECLARATORY JUDGMENT declaring that the Delegate to the House

              of Representatives for the District of Columbia, as the duly elected representative

              of the United States citizens residing in the District of Columbia, has the full

              powers and privileges afforded to Members of the House of Representatives,

              including without limitation the power to vote on all legislation considered by the

              House.

       3.     Defer further relief for a reasonable period of time to provide Congress an

              opportunity, on the basis of the Court’s declaratory judgment, to fashion a



                                                45
Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 50 of 53




         constitutional remedy that will vindicate the constitutional rights of the citizens of

         the District of Columbia to vote for members of the United States Senate.

   4.    To comply with the declaratory judgment, Congress need not exercise its

         authority under Article IV, Section 3, Clause 1 to make the District a State.

         However, making the District a State would satisfy the judgment.

   5.    Failing appropriate action by the Congress, order INJUNCTIVE RELIEF as

         necessary to assure vindication of the constitutional rights of District citizens to

         vote for members of the United States Congress. Such relief could include:

                (a)     ENJOINING Defendants Ryan, Haas, and Irving, and their

                        successors in office, to give effect to votes cast by the Delegate to

                        the House of Representatives for the District of Columbia;

                (b)     ENJOINING Defendants Hatch, Stenger, and Pence, and their

                        successors in office, to permit individuals elected by the citizens of

                        the District of Columbia to be seated in the United States Senate.

                (c)     ENJOINING Defendant Haas, and her successors in office, to

                        account for citizens of the District of Columbia in transmitting the

                        certificates apportioning the voting members of the House of

                        Representatives;

                (d)     ENJOINING Defendant Adams, and her successors in office, from

                        transmitting to the States forms certifying upcoming elections for

                        United States Senators, unless provision is made for participation

                        by citizens of the District of Columbia in the election of members

                        of the United States Senate;
                                           46
Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 51 of 53




                (e)    ENJOINING Defendants Irving and Stenger, and their successors

                       in office, to give effect to votes cast by citizens of the District of

                       Columbia in determining the prevailing candidates entitled to be

                       seated, to participate in debates, to vote in roll calls, and to receive

                       the salary of a voting member of the House of Representatives or

                       of the Senate;

                (f)    ENJOINING Defendants Ross and Trump, and their successors in

                       office, to include the District of Columbia in calculations for

                       purposes of transmitting to Congress, on the basis of the decennial

                       census, any number of representatives to be apportioned to the

                       District of Columbia.

                (g)    ORDERING the Defendants to present plans setting forth their

                       recommended best means for assuring the right of District of

                       Columbia citizens to participate in the election of voting members

                       of Congress;

                (h)    After full consideration of the parties’ proposed plans,

                       ORDERING Defendants to pursue the steps that will most

                       appropriately assure the rights of District of Columbia citizens to

                       participate in the election of voting members of Congress.

   6.    AWARD Plaintiffs their reasonable attorney fees and allowable costs of court;

         and

   7.    ORDER such further or different relief as the Court deems just and proper.



                                          47
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 52 of 53




                                  VIII. JURY DEMAND

      143.   Plaintiffs hereby demand a jury trial on all issues so triable.



November 26, 2018                                   Respectfully submitted,

                                                    /s/ Christopher J. Wright
                                                    Christopher J. Wright (D.C. Bar No. 367384)
                                                    Patrick O’Donnell (D.C. Bar No. 459360)
                                                    Timothy J. Simeone (D.C. Bar No. 453700)
                                                    Deepika H. Ravi (D.C. Bar No. 1017076)
                                                    HARRIS, WILTSHIRE & GRANNIS LLP
                                                    1919 M Street NW, 8th Floor
                                                    Washington, D.C. 20036
                                                    Telephone: 202-730-1300
                                                    cwright@hwglaw.com
                                                    podonnell@hwglaw.com
                                                    tsimeone@hwglaw.com
                                                    dravi@hwglaw.com

                                                    Counsel for Plaintiffs




                                               48
  Case 1:18-cv-02545-RDM-RLW-TNM Document 9 Filed 11/26/18 Page 53 of 53




                                CERTIFICATE OF SERVICE


       I hereby certify that on November 26, 2018, I served a copy of the foregoing and

accompanying materials on the acting United States Attorney General; the United States Attorney

for the District of Columbia; Paul Ryan, in his official capacity as Speaker of the United States

House of Representatives; Karen L. Haas in her official capacity as Clerk of the United States

House of Representatives; Paul D. Irving, in his official capacity as Sergeant at Arms of the United

States House of Representatives; Orrin G. Hatch, in his official capacity as President Pro Tempore

of the United States Senate; Julie Adams, in her official capacity as Secretary of the United States

Senate; Michael Stenger, in his official capacity as Sergeant at Arms and Doorkeeper of the United

States Senate; Michael R. Pence, in his official capacity as Vice President of the United States;

Wilbur Ross, in his official capacity as Secretary of the United States Department of Commerce;

and Donald J. Trump, in his official capacity as President of the United States, by hand and U.S.

Certified Mail.


                                                     /s/ Christopher J. Wright
                                                     Christopher J. Wright (D.C. Bar No. 367384)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     cwright@hwglaw.com

                                                     Counsel for Plaintiffs




                                                49
